 
EXHIBIT 10.24

 
HURON CONSULTING GROUP INC.
EXECUTIVE OFFICERS’ COMPENSATION FOR 2005 AND 2006
SUMMARY SHEET




Name
 
Position
 
Year
 
Base Salary
 
Bonus 1 2 
 
Gary E. Holdren
 
 
   

Chairman of the Board, Chief Executive Officer and President
 

   

2005


2006

 

$


$


800,000


800,000

 

$


$


925,000


850,000

 
 
Daniel P. Broadhurst
 
 
   

Vice President of Operations and Assistant Secretary
 

   

2005


2006

 

$


$


485,000


485,000

 

$


$


315,000


260,000

 
Gary L. Burge
 
 
   
Vice President, Chief Financial Officer, and Treasurer
 

   

2005


2006

 

$


$


275,000


325,000

 

$


$


250,000


200,000

 
 
Natalia Delgado
 
 
   

Vice President, General Counsel and Corporate Secretary
 

   

2005


2006

 

$


$


300,000


300,000

 

$


$


150,000


150,000

 
 
Mary M. Sawall
 
 
   

Vice President, Human Resources
 

   

2005


2006

 

$


$


275,000


275,000

 

$


$


225,000


150,000

 






--------------------------------------------------------------------------------

1  Bonuses are performance-based and there is no stated maximum. 2005 bonuses
were paid during the first quarter of 2006. 2006 bonuses are based on targets
and actual amounts paid may be greater or smaller.
 
2  During 2005, Messrs. Holdren and Broadhurst were paid guaranteed bonuses in
the amount of $42,000 and $27,000, respectively. After 2005, none of the
aforementioned executive officers will receive a guaranteed minimum bonus.
 